DAVIDSON, P. J.
Appellant was convicted of theft, and her punishment assessed at two years’ confinement in the penitentiary. The record is before us without a statement of facts or bills of exception.
« The first, fourth, fifth, sixth, and seventh grounds of the motion for a new trial relate to the sufficiency of the evidence to sustain the verdict. The second and third grounds of the motion complain of the error of the court in submitting to the jury, a general charge defining the theft of lost property, which is alleged to be an issue raised by the evidence, and error of the court in refusing to give special instructions requested by appellant in regard to the voluntary return of the alleged stolen property. None of these matters can be considered in the absence of the evidence.
The judgment is affirmed.